Citation Nr: 1636504	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for the period prior to May 27, 2010.

2.  Entitlement to an initial disability rating rating higher than 50 percent for the period beginning on May 27, 2010 for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for anxiety disorder, now characterized as PTSD, and granted a 10 percent disability rating effective July 1, 2009.  A subsequent July 2013 decision increased the Veteran's disability rating from 10 percent to 30 percent for the period prior to May 27, 2010 and 50 percent beginning on May 27, 2010.

A hearing was held before the Board in December 2015.  A transcript is of record.

The Board notes the Veteran testified she has not been working since around 2008.  She further testified she was fired from her last employment for issues relating to her PTSD symptoms.  As such, the Board finds the issue of TDIU has been raised.  In these circumstances, the Court has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability; it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts we have here, the Board finds that a claim for TDIU is raised by the record.

The issue of an earlier effective date of January 14, 2008 for service-connected PTSD has been raised by the record in  July 2013 statements but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  For the period prior to May 27, 2010, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the totality of the evidence failed to show occupational and social impairment with reduced reliability and productivity. 

2.  For the period beginning on May 27, 2010, the totality of the evidence showed Veteran's PTSD resulted in occupational and social deficiencies in most areas, such as work, school, family relations, judgement and thinking but did not result in total occupational and social impairment with symptoms.

3.  The Veteran's service-connected disabilities have rendered her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for service-connected PTSD has not been met for the period prior to May 27, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating of 70 percent for service-connected PTSD have been met for the period beginning on May 27, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See August 2010 VA correspondence and the December 2015 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, the Veteran's lay statements, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

The medical evidence of record begins with a March 2008 notation from T.T., LLC which showed a diagnosis of generalized anxiety disorder, PTSD, headaches with panic like symptoms and assigned a GAF of 45.  

The next psychiatric notation of record is a VA examination performed in March 2010.  At that time, the Veteran reported psychiatric difficulties since 2003, with constant symptoms.  She reported being startled by noises and has crazy dreams which cause her to become anxious.  The anxiety she experiences causes an upset stomach and difficulty sleeping.  The Veteran reported feeling tense about 60 percent of the time.  Her temper was described as fair and she indicated she felt sad "a bit", causing her to cry on occasion.  

On examination, she reported no suicide attempts and no panic attacks.  No impairment of thought processes or communications were determined but the Veteran did have a tense mood.  No delusions, hallucinations, ideas of reference or suspiciousness were reported.  Moreover, her memory, both remote and recent, appeared to be adequate with adequate insight and judgment.  

Socially, she lives with her 4 year old daughter, dresses herself, feeds herself and does the housework.  She also attends school five days a week. The Veteran also goes to church but does not have many interests.   In conclusion, the March 2010 examiner opined the Veteran has mild and persistent symptoms of anxiety disorder and the psychiatric symptoms result in mild impairment of social functioning.

Two months after the March 2010 VA examination, the Veteran submitted a May 27, 2010 statement endorsing a worsening of her psychological symptoms.  The Veteran indicated she feels depressed, easily startled, jumpy and nervous.  For instance, loud noises or people sneaking up on her without her knowledge cause her to feel anxious about 80 percent of the time.  She also indicated she has extreme levels of anxiety with one moment being hyper tensional and anger and another moment she feels hopeless, deeply depressed and alone.  The Veteran described having problems with her relationships with family and friends, usually isolating herself from everyone and avoiding coming outside unless necessary.  She also reported being unable to maintain a job and being homeless back and forth for the past 7 years.

Thereafter, a June 2010 treatment notation from T.T., LLC documents the Veteran's feelings of anger, confusion and frustration.  The assessment referenced the Veteran's report of losing her husband and significant other due to her mood swings and irritability.  She reported physically attacking them.  She was also fired from her job for being moody and unreliable.   She was diagnosed with PTSD, major depression, panic disorder with agoraphobia, alcohol dependence and borderline personality disorder.  Severe panic attacks with agoraphobia along with serious bouts of depression and crying spells were documented.  

A letter received in July 2010 from T.F., one of the Veteran's former boyfriends, described frequent episodes of anger where she would lose control and get physical.  She also had major depression, including not bathing for days and neglecting her personal appearance for weeks.  T.F. indicated she was withdrawn, anti-social, unwilling to leave the house most days or participate in regular everyday activities.  She was also easily startled and panicked.  

The record also includes a July 2010 statement from A.S., L.C.S.W., who has been working with the Veteran since 2007.  She assessed a GAF score of 40 for the Veteran, indicating the Veteran meets the 70 percent disability rating for her PTSD, major depressive disorder and panic disorder (with agoraphobia).

Another July 2010 VA treatment notation documents a history of major depressive disorder along with PTSD.  The record also indicates the Veteran was raped by one of her colleagues while in service, starting in 2001 and ending in 2003.  She is now afraid of crowds and prefers to be alone.  She also attempted to commit suicide previously by overdose but denies recent suicidal ideation.  

A second PTSD VA examination was performed in February 2011.  The Veteran arrived late to the appointment and therefore, there was no time to discuss her medical history.  The Veteran did indicate she has not received any mental health treatment through the VA but has been seen "on and off" since 2007 by A.S., L.C.S.W.  Furthermore, she reported being seen by a private therapist but had difficulty providing specific details regarding the treatment.

On examination, the Veteran reported her main problems were keeping up with the bills, maintaining her grades, and caring for her daughter who was experiencing problems in school.  The Veteran endorsed concentration and memory troubles along with sleep impairment.  Sometimes she is unable to sleep at night so she sleeps all day, depending on what is going on in her life at the time.  The Veteran also reported she prefers to isolate herself and no longer enjoys socializing with other people because she feels they do not understand her situation.  She described bad memories of the things that happened to her in the military, which caused nightmares and a feeling of numbness.  

While the Veteran reported no panic attacks or homicidal thoughts, she did acknowledge the presence of suicidal thoughts.  She described having some "bad days" but denied current suicidal ideations or plans.  A history of a suicide attempt was also reported following a rocky time in her marriage.  She estimated the attempt was in 2006 or 2007.  She tried to take some pills but made herself throw it up instead.  A GAF score of 55 was assigned.

The Veteran reported she is divorced once and remarried.  Her previous marriage ended due to domestic violence.  She lives with her current husband and five year old daughter but reported strained relationships.  

An October 2012 VA treatment note documents a history of being physically aggressive when having nightmares, no longer enjoying being intimate with her husband, irritability, verbal outbursts, hypervigilance, easily startled, inability to sleep, depression, anxiousness in crowds along with panic attacks and concentration issues.  

Later, a November 2012 VA treatment notation from S. L., Ph.D. assessed the Veteran with depressive disorder along with paranoid and other dysfunctional traits.  Conflict with her husband, acting out behavior in her daughter and estrangement from family were all noted with a GAF score of 50 assigned.

A more recent VA examination was performed in July 2014.  The examiner opined the Veteran has occupational and social impairment with reduced reliability and productivity.  At the examination, the Veteran reported marital problems since her most recent evaluation.  She separated from her husband a couple of times but he returns to help raise the children.  The Veteran further reported she has not worked since 2011 but has been working towards a degree to become a paralegal.  She wants a job where she can work at home instead of an office so she does not have to deal with outsiders.  Her course work is difficult due to her concentration issues so she needs extended time to complete assignments.  

Also in the examination, the Veteran reported thoughts of suicide since 2011 and reported a depressed mood "at least half the time, up and down, and up and down".  Feelings of hopelessness also were reported, with thoughts of taking pills.  Furthermore, her anxiety is a constant problem, causing her to get panicky and start sweating as well as feel irritable.  She will go early in the morning to avoid crowds if she needs to shop, or purchase items online so she does not need to deal with people.  The Veteran also reported problems with her memory and needing to write things down more often as well as sleep disturbances.

At the December 2015 hearing the Veteran testified she has ongoing and continuous depression.  For instance, it is hard just "getting going" a lot of days.  Additionally, the Veteran described panic attacks as often as once or twice a week depending on what is going on in her life at the time.  She described difficulty adapting to stressful situations, including in her personal life, work life, driving a car or anything of that nature.  The Veteran indicated she gets irritated at different things that are happening.  Sometimes she is able to control her irritation but other times she is not.  She described splitting up from her husband on several occasions due to arguments and fighting, including throwing things.  She also indicated she has had nightmares and then attacked her husband in her sleep.  They have to use a pillow between them sometimes now as a barrier.  

She also has rituals such as checking the locks on the doors several times a day and not sitting with her back facing people in public.  The Veteran also indicated she has to hurry and get out of a crowded store or go places when they first open so there are less people.  

Regarding her sleep, the Veteran indicated it changes often.  Sometimes she sleeps a lot during the day and other times, she does not sleep at all.  Her ability to sleep is impacted by her stress as well as triggers.  

The Veteran also testified she believes her PTSD interferes with her ability to get along with her daughter.  She would be able to spend more time with her and not get as irritated or have many outbursts if it was not for the PTSD.  Similarly, she has difficulty interacting with others and getting along.  She tries to stay away from people in authority positions because they mistreat her or take advantage of their power.  The PTSD symptoms also impact the Veteran's hygiene as she will go sometimes four days without taking a bath until her husband reminds her to do so.  She testified she recently got a haircut so the hair was easier to maintain.  It was falling out in certain spots from her not taking care of it so cutting it off was easier.  

Every once and a while, the Veteran also reported she thinks about suicide, particularly when things are spiraling out of control.  She had a suicide attempt in 2008 when she took a lot of pills but was able to get to the hospital in time, but every once in a while she still has such thoughts.   

The Veteran also described difficulty with her memory.  She has been struggling in school as a result and it has been hard for her to concentrate and remember where she keeps different things.  She has to write everything down or else she forgets and some of her long term memory has blanks in it as well.  She receives special accommodations for her memory issues at school.  

The Veteran reported she last work in 2008.  She was fired for not being able to be a team player in addition to issues with her Achilles tendon and her back.  The Veteran further testified she is trying to do different types of work now because her previous work was stressful and causing her pain in certain areas of her body with limited social interaction but she needs additional training to secure work.

The evidence of record for the period prior to May 27, 2010 relating to the Veteran's PTSD is primarily the March 2008 notation from T.T., LLC and the March 2010 VA examination.  At the outset, the Board notes a GAF score of 45 reported in 2008 indicates moderate to severe symptomology.  The 2008 report also highlights panic like symptoms.  No other symptoms were identified in that report, however.  There was also no rationale given to support that score.  Such reduces the probative value of the report.  

By contrast, the March 2010 examiner opined the Veteran's psychiatric symptoms resulted in a milder impairment of social functioning and provided a GAF score of 65.  Notably, the Veteran reported to the examiner that she did not experience any panic attacks or have any suicide attempts.  Furthermore, the Veteran was attending school five days a week, along with caring for herself and her daughter with cooking and housework.  Moreover, the Veteran indicated while she had few interests, she did have a few friends and no medications to treat her symptoms.  

While the Board notes the Veteran reported to later examiners as well as provided testimony that she had a suicide attempt in 2008, this information is not reflective in the objective medical evidence of record for this period.   The record reflects only panic like symptoms during this period with no confirmed actual panic attacks experienced by the Veteran.  Instead, the fact the Veteran was able to attend school, perform her activities of daily living, and take care of her child is more consistent with the milder impairment of social functioning described by the March 2010 VA examiner.  As there is no evidence of panic attacks more than once a week, impaired judgment or impairment with memory, an increase to a 50 percent disability rating is not warranted.  

While the Board acknowledges the passage of only a few months, the medical evidence of record documents a profound change in the Veteran's symptomatology, which is accounted for in the assigned rating levels.  The first evidence of record documenting the shift in the Veteran's symptomatology is the Veteran's May 27, 2010 statement in which she reports being depressed, easily startled, on edge with loud noises or people sneaking up on her.  She also described problems with family and friend relationships, a feeling of isolating herself and avoiding going outside.  The Veteran subsequently demonstrated difficulties with her concentration, memory and sleep, along with panic attacks and some suicidal ideations.  These symptoms rise to the level of occupational and social impairment with deficiencies in most areas.   Socially, the record reflects the Veteran maintained a marriage and caring for her daughter, but the relationships were reported as strained.  There were issues with domestic violence on her part reported in the marriage.  Additionally, while the Veteran is in school working towards her degree, she reported needing additional time to complete assignments due to her concentration and memory issues.  The Veteran also testified to thoughts of suicide and hygiene issues during this period of time.  For instance, she testified she will sometimes go four days without taking a bath until her husband reminds her.  Her hair was also falling out in spots because she was not taking care of it so she had to get a haircut.  Her anxiety remains a constant problem, causing her to panic and sweat.  She has to avoid crowds and has clear issues of mood swings and irritability, including physical attacks on her husband.

For these reasons, despite the fact the February 2011 and July 2014 VA examiners opined the Veteran has occupational and social impairment with reduced reliability and productivity, the Board finds the symptoms described in the record, including the Veteran's hearing testimony, more closely approximate the rating criteria of 70 percent.

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating.  There is simply no evidence of a total social impairment.  The Veteran is married and has a daughter that while the relationships are troubled at times, she remains living in the same house with them.  The record reflects she has been able to care for her daughter, accomplish the housework and cooking as well as attend school.  All of these social relations, albeit strained and far from ideal, belies the notion of the Veteran having total social impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the periods at issue.  As previously indicated, for the period prior to May 27, 2010, there is no evidence that the Veteran had occupational and social impairment with reduced reliability.  In particular, there was no evidence of issues with her memory or panic attacks once a week.  Thereafter, for the period beginning on May 27, 2010, there is no evidence that the Veteran has total social impairment, as he has been able to maintain some social relationships, including her husband and her daughter.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is presently service connected for headaches (assigned a 50 percent rating), PTSD (assigned a 70 percent rating), irritable bowel syndrome (assigned a 30 percent rating), peripheral neuropathy of the left upper extremity (assigned a 10 percent rating), peripheral neuropathy of the right upper extremity (assigned a 10 percent rating), peripheral neuropathy of the left lower extremity (assigned a 10 percent rating), peripheral neuropathy of the right lower extremity (assigned a 10 percent rating) and right ankle sprain status post-surgery (assigned a 30 percent rating effective June 2, 2010 then noncompensable on August 13, 2013 forward).  The Veteran's combined rating was greater than 70 percent from May 27, 2010 forward.  The tenets of 4.16(a) thereby apply.

During the Veteran's December 2015 hearing, she indicated she has not worked since 2008.  She testified she was fired and told she was not a team player.  She elaborated on her termination, testifying the work was strenuous and stressful, both mentally and physically.  She was unable to keep up with the "younger, healthier people".  Additionally, the June 2010 treatment notation from T.T., LLC added the Veteran was fired for being moody and unreliable.  

The Veteran further testified that while she was working with vocational rehabilitation services, they suggested she try occupations where she feels she is limited.  She stated she is limited in dealing with large crowds and maybe paperwork.  She further indicated she feels she needs work where she is able to sit down, not deal with a lot of people and where she can independently work.

Additionally, the Veteran's testimony described difficulties with her concentration and her memory.  Specifically, while she was attending school, she indicated she was struggling.  She was forgetting where she kept different things and needed to write everything down in order to remember.  Moreover, special accommodations were required for her assignments in order to for her memory and concentration lapses.   

While the Board acknowledges the Veteran's reported continuing education and vocational rehabilitation, after weighing all the evidence of record, reported earlier in this decision, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  In particular, given the Veteran's limited ability to deal with people and crowds, along with her physical limitations requiring a seated position, the likelihood of her being able to obtain and maintain gainful employment is low.      
 
Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.




ORDER

Entitlement to an initial rating higher than 30 percent for the period prior to May 27, 2010 for service-connected PTSD is denied.

Entitlement to an initial rating of 70 percent for the period beginning on May 27, 2010 for service-connected PTSD is granted.

Entitlement to TDIU is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


